Case 1:20-cv-07688-AT-SN Document 73 Filed Of Qe Frage 1 of 1
DOCUMENT

ELECTRONICALLY FILED
DOC #:
CES OF

 
 
   

William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX

Email: bcafaro@cafaroesg.com

DATE FILED: 9/1/2021

 

AFAR(¢

Email: lleon@cafaroesg.com

Amit Kumar, Esq. est treet, Suite 602 Matthew S. Blum, Esq.
Managing Attorney New York, New York 10018 Of Counsel
ADMITTED IN NY & NJ Telephone: 212.583.7400 ADMITTED IN NY
Email: akumar@cafaroesq.com Facsimile: 212.583.7401 Email: mblum@cafaroesq.com

www.cafaroesg.com
Andrew S. Buzin, Esq.
Of Counsel
ADMITTED IN NY, FL & DC

August 31, 2021

Via ECF

Hon. Analisa Torres, U.S.D.J
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, NY 10007

Re: — Santiago, et al v. Information Resources Inc.
Case No.: 20-cv-7688-AT-SN
Your Honor:

This firm represents the Plaintiffs and the putative collective in the above Equal Pay Act and
employment discrimination action. We write, jointly with the Defendants, to request the case
management conference currently scheduled for Wednesday, September 8, 2021, be adjourned sine
die. The Parties are requesting this relief because since the Court entered the case management plan
ordering this conference (see D.E. 29), the Court has referred all general pretrial matters (including
scheduling, discovery, non-dispositive pretrial motions, and settlement) to the Honorable Sarah
Netburn, U.S.M.J. See, D.E. 54. Judge Netburn has since entered an amended case management
plan and scheduling order requiring the parties to submit a joint discovery status letter by January
24, 2022. See, D.E. 60.

Given the referral and the amended scheduling order, the Parties believe any pre-trial
conferences, including any case management conference, should be before Judge Netburn as needed.
No previous requests for an adjournment of the September 8, 2021 case management conference
have been made. Granting this adjournment will not impact any other deadlines in this case.

GRANTED. The case management conference scheduled for September 8, 2021, is
ADJOURNED sine die.

SO ORDERED.

Dated: September 1, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
